The plaintiff in error, O.J. Truesdell, was tried and convicted at the October, 1911, term of the county court of Pottawatomie county, on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of five hundred dollars and imprisonment in the county jail for a period of 30 days. We have carefully examined the record in this case and find that the judgment of the trial court is correct and should be affirmed, and it is so ordered. *Page 738